12-3991
         Liu v. Holder
                                                                                       BIA
                                                                                 Zagzoug, IJ
                                                                               A200 743 269
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 30th day of October, two thousand thirteen.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                BARRINGTON D. PARKER,
 9                DENNY CHIN,
10                     Circuit Judges.
11       _____________________________________
12
13       ZENG GUANG LIU,
14                Petitioner,
15
16                       v.                                     12-3991
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Charles Christophe, Christophe Law
24                                     Group, P.C., New York, New York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
27                                     Attorney General; Linda S. Wernery,
28                                     Assistant Director, Thankful T.
29                                     Vanderstar, Attorney, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Zeng Guang Liu, a native and citizen of

 6   China, seeks review of a September 12, 2012, decision of the

 7   BIA affirming a May 20, 2011, decision of Immigration Judge

 8   (“IJ”) Randa Zagzoug, denying Liu’s application for asylum,

 9   withholding of removal and relief under the Convention

10   Against Torture (“CAT”).   In re Zeng Guang Liu, No. A200 743

11   269 (B.I.A. Sept. 12, 2012), aff’g No. A200 743 269 (Immig.

12   Ct. N.Y. City May 20, 2011).   We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15       Under the circumstances of this case, we have reviewed

16   both the BIA’s and the IJ’s decision, including the portions

17   of the IJ’s decision not explicitly discussed by the BIA.

18   Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).

19   The applicable standards of review are well-established. See

20   8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d

21   162, 165-66 (2d Cir. 2008).

22       For applications like this one, governed by the REAL ID

23   Act of 2005, the agency may base a credibility finding on an


                                    2
 1   asylum applicant’s demeanor, the plausibility of his

 2   account, and inconsistencies in her statements, without

 3   regard to whether they go “to the heart of the applicant’s

 4   claim.”   8 U.S.C. § 1158(b)(1)(B)(iii); Matter of J–Y–C–, 24

 5   I. & N. Dec. 260, 265 (B.I.A. 2007).   Analyzed under these

 6   standards, the agency’s adverse credibility determination is

 7   supported by substantial evidence.

 8       In finding Liu not to be credible, the IJ reasonably

 9   relied on the discrepancy between the identification number

10   on his Resident Identity card and the identification number

11   on his household registry, as well as the handwritten change

12   to the household registry’s identification number.     The

13   agency reasonably declined to credit Liu’s explanations for

14   these differences.   See Majidi v. Gonzales, 430 F.3d 77,

15   80-81 (2d Cir. 2005).   Because he did not raise the argument

16   in the agency proceedings, we will not consider his new

17   explanation for the discrepancy – that the numbers were

18   “zeroed out” for security purposes.    See Lin Zhong v. U.S.

19   Dep’t of Justice, 480 F.3d 104, 107 n.1 (2d Cir. 2007).

20       Liu has not contested the other basis for the IJ’s

21   adverse credibility determination – the IJ’s finding that

22   his testimony and evidence did not convincingly demonstrate

23   that he actually practiced Falun Gong – and this finding,

                                   3
 1   therefore, provides further support for the adverse

 2   credibility determination.   See Shunfu Li v. Mukasey, 529

 3   F.3d 141, 146-47 (2d Cir. 2008).

 4       Having found Liu not credible, the agency reasonably

 5   noted that his failure to provide corroborative evidence

 6   further undermined his credibility.   An applicant’s failure

 7   to corroborate his testimony may bear on credibility, either

 8   because the absence of particular corroborating evidence is

 9   thought to be suspicious, or because the overall absence of

10   corroboration makes an applicant unable to rehabilitate

11   testimony that has already been called into question.     See

12   Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).

13       Here, Liu failed to provide any documentary support for

14   his testimony that he sought medical treatment for a work-

15   related injury and, contrary to his contention, he was

16   questioned about the lack of corroboration during the merits

17   hearing.   Moreover, his failure to corroborate was

18   especially relevant given his testimony that his workplace

19   injury, and the ineffectiveness of medical treatment, led

20   him to begin practicing Falun Gong.   Accordingly, the

21   agency’s adverse credibility determination is supported by

22   substantial evidence.   See 8 U.S.C. § 1158(b)(1)(B)(iii);

23   Xiu Xia Lin, 534 F.3d at 167.

                                     4
 1       Having reasonably found that Liu failed to establish

 2   eligibility for asylum on credibility grounds, the agency

 3   did not err in denying withholding of removal and relief

 4   under the CAT, inasmuch as these claims shared the same

 5   factual predicate.   See Paul v. Gonzales, 444 F.3d 148, 156-

 6   57 (2d Cir. 2006); Xue Hong Yang v. U.S. Dep’t of Justice,

 7   426 F.3d 520, 523 (2d Cir. 2005).

 8       For the foregoing reasons, the petition for review is

 9   DENIED.   As we have completed our review, any stay of

10   removal that the Court previously granted in this petition

11   is VACATED, and any pending motion for a stay of removal in

12   this petition is DISMISSED as moot.    Any pending request for

13   oral argument in this petition is DENIED in accordance with

14   Federal Rule of Appellate Procedure 34(a)(2), and Second

15   Circuit Local Rule 34.1(b).

16                                 FOR THE COURT:
17                                 Catherine O’Hagan Wolfe, Clerk




                                    5